632 So.2d 819 (1994)
STATE of Louisiana
v.
Wilbert BRASS.
No. 93-K-2482.
Court of Appeal of Louisiana, Fourth Circuit.
February 11, 1994.
Wilbert Brass, pro se.
Harry F. Connick, Dist. Atty., New Orleans, for respondent.
Before CIACCIO, WARD and ARMSTRONG, JJ.
CIACCIO, Judge.
Writ Granted
In State v. Lewis, 564 So.2d 765 (La. App.2d Cir.1990), the Court concluded that:
"in applying the definition of `conviction' to the habitual offender statute, LSA-R.S. 15:529.1, the prior conviction must be final before the subsequent offense is committed."
In the present case, the subsequent offense occurred prior to sentencing but after conviction of the predicate offense. The prior conviction was therefore not yet final, and the conviction could not be used as a predicate for finding the defendant to be a multiple offender.
Accordingly, relator's habitual offender adjudication and sentence are vacated and the case is remanded to the district court for resentencing as a first offender. See State v. Gani, 157 La. 231, 102 So. 318 (1924); State v. Lewis, supra. The district court is further ordered to furnish this Court with proof of compliance within sixty days of this order.